          Case 19-33694 Document 413 Filed in TXSB on 10/31/19 Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                              )
 In re:                                                       ) Case No. 19-33694 (DRJ)
                                                              )
 WEATHERFORD INTERNATIONAL PLC, et al.,                       ) Chapter 11
                                                              )
                               Debtors.                       ) (Jointly Administered)
                                                              )

               GAMCO ASSET MANAGEMENT, INC.’S NOTICE OF APPEAL

          GAMCO Asset Management, Inc. (“Appellant”) hereby submits this Notice of Appeal

pursuant to 28 U.S.C. § 158(a)(1) and Federal Rule of Bankruptcy Procedure 8003.

Part 1: Identification of the Appellant

          1.    Name of Appellant: GAMCO Asset Management, Inc., on its own behalf and on

behalf of a putative class of current and former common shareholders of debtor Weatherford

International plc (“Weatherford”).

          2.    Position of Appellant in Bankruptcy Case: Appellant is a party in interest to the

bankruptcy case as a common shareholder of Weatherford.

Part 2: Identification of the Subject of the Appeal

          3.    Appellant hereby appeals the Order (I) Approving Debtors’ Disclosure Statement

and (II) Confirming Second Amended Joint Prepackaged Plan of Reorganization for Weatherford

International PLC and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (ECF No.

343), as and to the extent that the non-debtor, third-party release and injunction in Weatherford’s

second amended joint prepackaged plan of reorganization bars litigation claims by current and

former common shareholders of Weatherford in violation of applicable law and due process.

          4.    The Court entered the order on September 11, 2019.

          5.    The order is attached hereto as Exhibit A.
       Case 19-33694 Document 413 Filed in TXSB on 10/31/19 Page 2 of 3



Part 3: Identification of the Other Parties to the Appeal

       6.     The other parties to this appeal are:

 Debtors                                        Attorney
 Weatherford International plc (Debtor)         Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200 Houston, TX 77002

 Weatherford International Ltd.                 Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200 Houston, TX 77002

 Weatherford International, LLC                 Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200 Houston, TX 77002



Dated: October 31, 2019                      Respectfully submitted,

                                              /s/ Andrew J. Entwistle
                                             Andrew J. Entwistle
                                             ENTWISTLE & CAPPUCCI LLP
                                             500 W. 2nd Street, Suite 1900-16
                                             Austin, Texas 78701
                                             Telephone: (512) 710-5960

                                             Joshua K. Porter (pro hac vice)
                                             ENTWISTLE & CAPPUCCI LLP
                                             299 Park Avenue, 20th Floor
                                             New York, New York 10171
                                             Telephone: (212) 894-7200

                                             Counsel for GAMCO Asset Management, Inc.




                                            2
        Case 19-33694 Document 413 Filed in TXSB on 10/31/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on October 31, 2019, I caused a copy of the foregoing document to be served

by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern

District of Texas.


                                            /s/ Andrew J. Entwistle
                                            Andrew J. Entwistle




                                           3
